 KREITZ MOTOR EXPRESS,INC.27KreltzMotor Express, Inc.andTeamsters Interna-tionalUnion and Local 429,and Truck DriversUnion,Local No. 407 a/w International Brother-hood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Petitioners.Case4-RC-10526April 10, 1974DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing was held on October 17 and 18, 1973, beforeHearing Officer Joan F. Homer. Following thehearing and pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended, and by direction of theRegionalDirector for Region 4, this case wastransferred to the National Labor Relations Boardfor decision. Thereafter, the Employer filed a briefand a request for oral argument," and Petitionersfiled a brief.2The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.No question affecting commerce exists con-cerning the representation of employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.The Petitioners seek a unit of all single owner-operators and nonowner drivers and helpers operat-ing throughout the Employer's system. The Employ-er (Kreitz) contends that the unit sought is in^ppro-priate in that the single owner-operators are inde-pendent contractors and the nonowner drivers areemployees of the multiple owner-operators who arealso independent contractors.We agree with theEmployer's contention.Kreitz is an "irregular route' 13 common carrier,operating under authority issued by the Interstate$The Employer's request for oral argument is hereby denied, since therecord, including the briefs, adequately presents the issues and positions ofthe parties.2We do not rule on Intervenors prayer to intervene, inasmuch as we aredismissing the petition as requested by the Intervenors.Commerce Commission,engagedin the interstatetransportation of heavy machinery and other bulkyitems,which because of their weight and dimensionsrequire special handling orrigging.Kreitzmaintainsitsprincipal offices inWyomissing, Pennsylvania,and sales offices in Cleveland, Ohio; Winston-Salem,North Carolina; and New York City. In addition tothe sales offices,Kreitz has commissionsalesmenthroughout the area it serves.As an irregular route common carrier, Kreitz issubject to Interstate Commerce Commission andDepartment of Transportation regulations,as well asrelated state restrictions. Theseregulationscontrol,to a great degree, the Employer's relationship withthe owner-operators.At the time of the hearing in this case, Kreitzowned no tractors, but rather leased this equipmentfrom owner-operators (bothsingleand multiple).Kreitz has lease agreements with approximately 30single owner-operators (some of whomalso leasetrailers toKreitz)and 3 or 4 multiple owner-operatorswho collectively lease approximately 14tractors.The terms of thelease arespelled out in adocument supplied by Kreitz entitled "EquipmentLease Agreement." The term of the lease is for aminimum of 30 days, after which it can be terminat-ed immediately by written notice sent by eitherparty, or if breached by either party.The lease provides,inter alia,that the owner willprovide equipment in good,safe,and efficientoperating condition; that the equipment shall bemaintained at the owner's expense; and that theowner is responsible for all costs of operation,including: (a) fuel, oil, lubricants, tires, chains,binders,and tarpulins, etc; (b) wages or otherremuneration of operators, drivers, and helpers; (c)payments for injury or damages to the operator,driver, and helpers. and to the equipment whetherthe equipment is being operated in Kreitz's service orotherwise; (d) public liability insurance and insur-ance for fire, theft, and collision; (e) workmen'scompensation, social security, and other payrolltaxes, and (f) licenses, registrationfees, toll fees, usepermits, and other fees and taxes. The lease alsoprovides that if Kreitz must make any of thesepayments for the driver, it can reimburse itself frommoneys owed to the owner. The lease furtherprovides that the owner must submit his vehicle forinspection by Kreitz at the time of the signing of thelease and periodically thereafter, and must allowKreitz to place its identification on the vehicle. As to3As an irregular route carrier, Kreitz can travel any route in the States inwhichitisauthorizedtooperateTheseStates are Ohio,New York,Connecticut,Rhode Island,Massachusetts,New Jersey,Pennsylvania,Maryland,Delaware,Virginia,West Virginia,and North Carolina.210 NLRB No. 11 28DECISIONSOF NATIONALLABOR RELATIONS BOARDremuneration, the lease provides that the owner willbe paid 60 percent of the line revenue for use of atractor and 70 percent for the use of a tractor andtrailer.4 In addition, the lease agreement providesthat Kreitz can sublease the owner's equipment whenpermitted by applicable regulations. The recordestablishes that, in practice, Kreitz never subleasesan owner's equipment without first obtaining theowner's permission.All prospective Kreitz drivers (both owner-opera-tors and nonowner drivers) are required to completea Kreitz application.5 Thereafter, the applicant mustobtain a physical examination and submit a physi-cian's certificate toKreitz. If the results of thephysical examination are satisfactory, the driver thentakes a driving test administered by Kreitz.6 Subse-quently,Kreitz' operationsmanager inspects thevehicle to see if it meets I.C.C. and D.O.T. standards.Kreitz requires that all drivers have a knowledge ofstate and Federal motor carrier laws and regulations.Kreitzalsorequiresalldriverstoprovide$50,000/100,000 public liability insurance againstbodily injury and property damage, including aminimum of $10,000 of insurance covering theowner's equipment while the vehicle is being operat-ed by the owner for purposes other than Kreitz'business.The record indicates that Kreitz does not withholdany Federal, state, or social security taxes, nor does itcover unemployment or workmen's compensation,for either the owners or their drivers. Furthermore,neither the owners nor the drivers receive vacation orholiday pay or any of the other benefits provided byKreitz to its regular salaried employees. Kreitz does,however, provide special bonuses for drivers. Theseinclude a safety bonus, and a bonus for introducingnew drivers to Kreit2,. The safety bonus consists of 1percent of the driver's line haul revenues for each 12consecutivemonths that his cargo claims do notexceed $1,000.7 For cargo claims in excess of $1,000,the bonus is calculated by subtracting 10 percent ofthe claims over $1,000 from 1 percent of the previous12month's line haul revenue. In addition t" themonetary safety bonus, the drivers also receive eithera pair of pants or a shirt for 6 successive monthswithout an accident.For each new driver introduced to Kreitz, anowner-operator receives $5 after the new driver hascompleted a 90-day probationary period. The owner-operator also receives an additional $10 if the new4 It appears that these rates are inflexible. Owner-operators can,however, obtain additional amounts under certain circumstances discussed,infra5D.O.T regulations require that potential dnvers fill out an applicationon which they are required to give a 3-year employment history.Kreitz'driver completes 6 months of service and $5 for eachmonth of service thereafter, up to 6 months.Kreitz also provides its owner-operators with theoption of receiving an additional 1 percent of the linehaul rate if the owner-operators providesinsurancecoverage for the first $1,000 of cargo damage, ratherthan just the first $500, whichis a minimumrequiredof all drivers. If an owner-operator does not havesufficient funds to purchasethe minimum coverage,Kreitz will advance this money to him. Kreitz alsoadvances part of the revenues from a shipment tohelp the drivers cover expenses in route. However,Kreitz does not loan money to drivers for any otherpurpose and provides no financialassistance for thepurchase of tractors or trailers.In addition to the bonuses mentioned above,owner-operators also receiveamounts inexcess ofthose mentioned in the lease if they have to makemultiple stops, if they solicit their own load, and fordetention time. Thus, they receive an additional 5percent of their line revenues for soliciting their ownloads and 85 percent of the tarifffor detention time.The owner-operators also receive additionalamountsfor delivering "rush" loads.The drivers are not requiredto wear uniforms norare the trucks required to be painted a particularcolor.As previously mentioned, Kreitz does reservethe right to require the owners to put aKreitz sign onthe trucks.Once an owner has signeda leasewith Kreitz, hewill generally telephone the Wyomissing, Pennsylva-nia, office to learn of available loads. It appears thatdrivers can refuse loads, in which case they areoffered the next available load. Kreitz also allowsdrivers to "trip lease"; i.e., drivers soliciting theirown loads.Once a driver has agreed to take a load, Kreitzinstructs the driver as to thetime,place, and date ofpickup, and any other instructions necessary for thedriver to have.When the driver arrives at theshipper's location, he is required to call Kreitz andgive them a detailed description of the shipment. Thedriver is solely responsible for the loading of theshipment, including any specialrigging or tarpaulins.Once the truck is loaded the driver will call Kreitz toreceive instructions as to which "gateway" he is topass through in order to obtain the necessary papersand permits. These gatewaysare areasmaintained byKreitz in order to make it convenient to pass thepermits and paperwork to the drivers. If the driver isunable to go through one of the designated gateways,applicationrequiresdnversto submit afull employment history6D.O.T.regulations require thata driverbe tested on FederalHighwayAuthorityrules and regulations.7The 12-month period does not begin until the driver has been undercontract with Kreitz for 3 months. KREITZ MOTOREXPRESS, INC.29Kreitz will send a person out to meet a driver on hisroute and give him the necessary papers. With theexception of passing through gateways and restric-tions caused by the size of the load, drivers are freeto choose their own routes.If a customer has specified that he wants deliveryat a specific time and place, this information will becommunicated to the driver and he will be expectedtomeet this schedule if at all possible. When nodelivery is specified, the driver is free to use his owndiscretion in scheduling delivery.While in route, Kreitz drivers are subject toinspectionby the Better Driving Institute. Thisorganization is under contract to Kreitz' insurancecarrier.Although Kreitz receives copies of B.D.I.'sreports, it has not terminated any lease based onthem.In determining whether an individual is an employ-ee or an independent contractor, the Board hasconsistently applied the common law agency right ofcontrol test.N.L.R.B. v. United Insurance Co.,390U.S. 254 (1968).When the person for whom theservices are performed retains the right to control themanner and means by which the result is to beaccomplished, the relationship is one of employment;while, on the other hand, where control is reservedonly as to the results sought, the relationship is thatof an independent contractor.After carefully analyzing the facts presented in thecasewe have concluded that they are almostidentical to those inGeorge Transfer and Rigging Co.,208 NLRB No. 25, in which we found (MembersFanning and Jenkins dissenting) that the owner-operators were independent contractors. Therefore,we must conclude that the owner-operators involvedherein are independent contractors. As we stated inGeorge, supra,itwould appear that the degree ofcontrol over the owner-operators and their equip-ment required by Federal and state regulations, andthe fact that Kreitz unilaterally sets the rates ofcompensationwould appear, at first glance, torequirea finding that the owner-operators areemployees.However, we do not believe that theyestablish that Kreitz controls the means by which theowner-operators perform their day-to-day duties. Wenote, in this regard, that one of the main factorsmitigating in favor of a finding inGeorge, supra,thatthe owner-operators wereemployeeswas the employ-er's refusal to allow the owner-operators to trip •^eUnlikeGeorge,Kreitz allows its owner-operators totrip lease.8In addition to the right of the owner-operators. totrip lease the following factors indicate that thecontrols exercised by Kreitz relate solely to theresults to be achieved under theleases: (1) the owner-operators exercise a substantial degree of freedom inscheduling the use of their equipment in that theydetermine what days and hours they work, when andwhere to purchase fuel and have repairs made, andwhere to park their tractors when not in use; (2) theowner-operators can refuse loads without penalty,and with the exception of passing through gateways,are free to choose their own routes; (3) the owner-operators decide whether to hire or fire a driver, whatwork rules to impose on their drivers, and what ratesof pay and benefits the drivers will receive; (4) theowner-operators pay virtually all costs of operationandmaintenance; (5) the owner-operators aresubject to only minimal day-to-day supervision byKreitz; (6) owner-operators and their drivers do notparticipate in benefits provided to other employees;and (7) the owner-operators are free to purchasewhatever type of equipment they desire (as longasitcomplies with Federal regulations) and Kreitz doesnot loan money to the owner-operators to purchasethis equipment.In view of the foregoing, we conclude that thesingle and multiple owner-operators are independentcontractors,and that the nonowner drivers areemployees of the independent contractors ratherthan of the Employer.9 In light of the fact that thereare no employees driving directly for the Employer,we shall dismiss the petition.ORDERIt is hereby ordered thatthe petition herein be, andit herebyis,dismissed.MEMBER JENKINS,dissenting:For the reasons stated in my dissent inGeorgeTransferand Rigging Co.,208 NLRBNo. 25, I wouldfind the drivers to be employees and would direct anelection.eConleyMotorExpress, Inc.,197 NLRB624.GeorgeTransferand RiggingCo., supra; Conley,Motor Express, Inc.,supra; Fleet Transport Company,Inc.,196 NLRB 436.